979 So. 2d 1146 (2008)
Roy TIJERINA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2377.
District Court of Appeal of Florida, Fourth District.
April 16, 2008.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the defendant's conviction and sentence. However, we remand the case to the trial court to correct a scrivener's error. St. Georges v. State, 948 So. 2d 1008 (Fla. 4th DCA 2007). The first prior offense listed on the scoresheet is aggravated assault, which is listed as a violation of section 784.03, Florida Statutes. Section 784.03 is the battery statute. The actual section number for aggravated assault is 784.021. We therefore remand the case to the trial court for correction of the error.
Affirmed, but remanded for correction of a scrivener's error.
POLEN, GROSS and MAY, JJ., concur.